Citation Nr: 1518290	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 2001 to January 2005 and from October 2009 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the March 2009 rating decision, the RO, in pertinent part, denied service connection for bilateral hearing loss and awarded an initial 10 percent disability rating for adjustment disorder with mixed anxiety and depressed mood.  In April 2009, the Veteran filed a notice of disagreement with respect to the RO's determination as to bilateral hearing loss and service-connected adjustment disorder, after which he perfected his appeal by submitting a timely substantive appeal via VA Form 9 in August 2009.  

In the June 2010 rating decision, the RO denied service connection for chronic allergic rhinitis.  The Veteran perfected an appeal as to this issue by submitting a timely NOD and substantive appeal in June 2010 and July 2011, respectively.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference; a transcript of the hearing is associated with the claims file.  

Thereafter, in October 2011, the Board remanded the issues of service connection for bilateral hearing loss and rhinitis, as well as the issue of entitlement to an initial rating in excess of 10 percent for service-connected adjustment disorder, to the RO via the Appeals Management Center (AMC) for additional development, to include obtaining outstanding service, VA, and private treatment records, affording the Veteran a VA examination in conjunction with his hearing loss and rhinitis claims, and issuing a statement of the case (SOC) addressing the claim for an increased, initial rating for adjustment disorder.  

After conducting all requested development, the RO issued a rating decision granting service connection for left ear hearing loss, which was considered a full grant of the benefit sought in that regard.  Therefore, the issue of entitlement to service connection for left ear hearing loss is no longer on appeal.  See December 2014 rating decision (issued in February 2015).  The RO also issued an SOC addressing the claim for an increased, initial rating for service-connected adjustment disorder.  See December 2014 SOC (issued in February 2015).  The Veteran did not submit a timely substantive appeal following the issuance of the December 2014 SOC and, thus, the claim for an increased, initial rating for adjustment disorder is no longer on appeal.  

The claims of service connection for right ear hearing loss and rhinitis have been returned to the Board for further consideration.  

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's appeal.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of additional VA treatment records associated with the record in November 2011, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  While the agency of original jurisdiction (AOJ) has not considered the additional VA treatment records in the first instance, the AOJ will have the opportunity to review such records in the readjudication of the Veteran's claims upon remand.

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As noted in the Introduction, VA treatment records dated from October 2008 to September 2011 are contained in the Veteran's Virtual VA file, but have not been considered by the AOJ.  See August 2009 and June 2011 SOC; December 2014 supplemental statement of the case (SSOC).  The Veteran has not submitted a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2014).  Hence, a remand is needed in order for the AOJ to consider this evidence in the first instance and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 19.31.

In addition to the foregoing, the Board finds additional evidentiary development is needed with respect to the issue of service connection for rhinitis.  Review of the record shows the Veteran has been diagnosed with chronic sinusitis and allergic rhinitis.  See VA examinations dated March 2009 and April 2012; see also VA outpatient treatment records.  The Veteran contends that he has allergies/rhinitis are due to his active duty service; specifically, his exposure to burn pits and dust storms while serving in Iraq and Afghanistan.  After reviewing the record and examining the Veteran, the April 2012 VA examiner opined that it is less likely than not that the Veteran's rhinitis was incurred in or caused by the claimed in-service injury, event, or illness, noting (1) that the Veteran reported his symptoms began when he moved from California to Alabama in late 2005, (2) that the Veteran's December 2000 enlistment medical history notes he had an allergy to pollen, and (3) that there was no evidence showing his condition progressed beyond normal course during military duty.  

While the April 2012 VA examination is competent medical evidence, the accompanying medical opinion is inadequate because it does not adequately address the controlling issue in this case, i.e., whether the Veteran's sinusitis/rhinitis was incurred in or caused by his periods of military service.  Indeed, the rationale provided in support of the opinion appears to suggest that the Veteran's allergy/sinus condition existed prior to service and was not aggravated by or during service; however, given the evidence of record, this is not the appropriate inquiry.  

In this context, the Board notes that a veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).

In this case, while an allergy to pollen was noted on the December 2000 report of medical history, neither sinusitis nor rhinitis (or any other allergy or respiratory condition) was noted on the December 2000 report of medical examination.  In fact, the December 2000 report of medical examination reflects that the Veteran's sinuses, lungs, and chest were normal on clinical evaluation.  Therefore, the Board finds that rhinitis and sinusitis were not noted at entry into service and, thus, the Veteran is presumed to have been in sound condition as to these conditions at entrance into service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that only such conditions as are recorded in entrance examination reports are to be considered as "noted"); see also 38 C.F.R. § 3.304(b).  

In light of the foregoing, the Board finds that an additional medical opinion is needed regarding whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran's rhinitis/sinusitis existed prior to service and, if not, whether his rhinitis is likely related to his military service, to include the Veteran's report of exposure to burn pits and dust storms while serving in Iraq and Afghanistan.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In providing the amended opinion, the physician designated to provide the opinion must consider the service treatment records (STRs) which show treatment for a persistent cough and head cold, as well as the post-deployment questionnaires wherein the Veteran reported having chronic cough and runny nose, as well as consistent (often) exposure to sand and dust and occasional exposure to smoke from burning trash/feces, vehicle/truck exhaust fumes, tent heater smoke, and JP8 or other fumes.  See STRs dated May and September 2003.  The physician must also consider the Veteran's testimony that, while he did not manifest allergy symptoms during service, he was not given a mask or other protection from the various environmental toxins to which he was exposed during his periods of active military service and that he has experienced allergy symptoms since being discharged from service.  In this regard, the examiner must consider that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  See 38 C.F.R. § 3.303(d).

In the October 2011 remand, the Board requested that the AOJ contact the Veteran to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any hearing loss and rhinitis/allergy, including any private treatment records from the private physician who treated the Veteran for nasal/allergy problems in Birmingham in 2005 and any medical records from the Veteran's employer, Alabama Power.  While the Veteran did not provide authorization and consent forms for this evidence, the Board finds that, on remand, he should be given an additional opportunity to provide this evidence, as it likely contains information and evidence relevant to the claims on appeal.  

Finally, the Board notes that the evidentiary record contains VA outpatient treatment records dated from October 2008 to December 2011.  On remand, any outstanding VA treatment records dated from December 2011 to the present should be obtained and associated with the record, as they may contain information and evidence relevant to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated from December 2011 to the present and associate them with either the paper or paperless claims file (Virtual VA or VBMS).  Duplicate treatment records need not be associated with the record.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding Federal records.

2. Provide the Veteran an additional opportunity to identify and provide authorization and consent forms in order for VA to obtain any outstanding private or other government health care providers and treatment centers where he has been treated for any hearing loss and rhinitis/allergy.  This includes, but is not limited to any private treatment records from the private physician who treated the Veteran for nasal/allergy problems in Birmingham in 2005 and any medical records from the Veteran's employer, Alabama Power.

After securing the necessary releases from the Veteran, all efforts to obtain this evidence should be exhausted.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding private records.

3. Once all records have been associated with the claims file, obtain a supplemental VA opinion regarding the Veteran's claim of entitlement to service connection for allergic rhinitis.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the Veteran's complete medical history.  The reviewing physician is requested to address the following:

a. Is there clear and unmistakable (i.e., undebatable) evidence that the Veteran's rhinitis (or sinusitis) existed prior to any period of active service?

b. If so, identify such evidence, noting that a self-reported history of a diagnosis is not clear and unmistakable evidence of such.  Also, please state if there was a permanent increase in the severity of the underlying pathology associated with the rhinitis during service?

c. If the answer to the foregoing is yes, is there clear and unmistakable evidence (undebatable) that the increase in severity was due to the natural progress of the disease?

If the answer to either a, b, or c is no, proceed to question d below. 

d. Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's rhinitis had its onset during any period of service or is otherwise related to his active duty service, to include his reported exposure to burn pits, dust storms, and other environmental toxins while serving in Iraq and Afghanistan?  

In answering the foregoing, the examiner must consider the lay and medical evidence of record, including the STRs dated May and September, which show treatment for a persistent cough and head cold, as well as the post-deployment questionnaires wherein the Veteran reported having chronic cough and runny nose, as well as consistent (often) exposure to sand and dust and occasional exposure to smoke from burning trash/feces, vehicle/truck exhaust fumes, tent heater smoke, and JP8 or other fumes.  

The examiner must note that the Veteran is competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted. 

The examiner must also note that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  

e. A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

4. After all of the above actions have been completed, readjudicate the claims on appeal.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case that addresses all evidence added to the record since the December 2014 SSOC, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




